Citation Nr: 1516721	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  10-37 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from September 1943 to January 1946 and from April 1947 to January 1950.  The Veteran died in January 2009.  The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  Jurisdiction over this case was subsequently transferred to the RO in Huntington, West Virginia. 

The issue on appeal was last before the Board in November 2014 when it was remanded for additional evidentiary development. 

The record before the Board consists of the paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  


FINDINGS OF FACT

1.  The Veteran died in 2009 as a result of sepsis caused by a urinary tract infection.

2.  At the time of the Veteran's death, service connection was in effect for PTSD.  

3.  Neither the urinary tract infection nor the sepsis was etiologically related to the Veteran's active service or to his PTSD 


CONCLUSION OF LAW

A disability incurred in or aggravated by active service did not cause or substantially or materially contribute to the Veteran's cause of death.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 2014); 38 C.F.R. §§ 3.5, 3.303, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the effective-date element of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held that when VA receives a detailed claim for death and indemnity compensation (DIC) under 38 U.S.C.A. § 1310, it must provide a detailed notice to the claimant.  Specifically, the Court held that, under section 38 U.S.C.A § 5103(a), the notice must include a statement of the conditions, if any, for which a veteran was service connected at the time of death; an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.

The record reflects that the appellant was provided all required notice in a letter sent in August 2009, prior to the November 2009 rating decision on appeal.  

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the appellant have been obtained.  A VA medical opinion and addendum have been obtained in response to the claim, and the Board finds the opinion and addendum are adequate for adjudication of the issue on appeal.  The record reflects that the physician reviewed all of the pertinent evidence of record and properly explained and supported his opinion that the Veteran's death was due to sepsis caused by a urinary tract infection and that his death was not in any way related to his service-connected PTSD.  Although the opinion and addendum are not completely responsive to the Board's remand directives, the Board has determined that there has been substantial compliance and that further delay of the appellate process for another medical opinion or addendum would serve no useful purpose.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

To establish service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2014).

A contributory cause of death is inherently one not related to the principal cause.  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).  

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

At the time of the Veteran's death, service connection was in effect for PTSD which was rated as 50 percent disabling.  

The evidence demonstrates that the Veteran died in January 2009.  The Death Certificate of record has a line which is labeled "Cause of Death" and which is followed by the words and initials "SEPTICEMIA UTI HTN COPD."  The initials stand for urinary tract infection, hypertension and chronic obstructive pulmonary disease respectively.  

The appellant argues that the Veteran's service connected PTSD caused or exacerbated hypertension which exacerbated problems with the Veteran's kidneys which caused sepsis.  Sepsis, together with hypertension, precipitated the Veteran's death.  In support of this claim, the appellant's representative stated that currently accepted medical principals indicate a causal link or aggravation link between mental disorders and cardiovascular disease, citing to Cecil Textbook of Medicine (22nd Edition, 2004).  It was argued that not only was it recognized that PTSD is a causative agent for cardiovascular problems, it is also recognized as aggravating the problems.  A citation is provided to a website from the Centers for Disease Control which indicates that sleep impairment has a wide ranging effect on health, declaring that as chronic diseases have assumed an increasingly common role in premature death and illness, this interferes in the role of sleep health and in the development of and management of chronic diseases and management of a number of chronic diseases and conditions, including diabetes, cardiovascular disease, obesity and depression.  Another cite to WebMD references that the consequences of sleep deprivation could include high blood pressure, heart attack, stroke, obesity, etc, and that these conditions can lead to a shorter life.  A citation from a Harvard website is referenced as showing that a single night of inadequate sleep in people with existing hypertension can cause elevated blood pressure the following day, noting that this effect may begin to explain the relationships between poor sleep and cardiovascular disease.  

In support of the appellant's claim, VA arranged to have the claims file examined to determine if the Veteran's service connected PTSD had the requisite link as a causative agent in the Veteran's death.  

In a February 2013 VA report, a VA physician opined that the Veteran's hypertension was not caused by, worsened or aggravated by his PTSD.  The physician noted that the Veteran had a diagnosis of essential hypertension and also a diagnosis of PTSD.  The physician wrote that blood pressure elevates in times of stress or anxiety but it also elevates during excitement and physical activity and that intermittent elevations of blood pressure are not considered harmful or in need of treatment.  Even in the face of anxiety or stress, the blood pressure will eventually return to a normal range and is not in need of treatment.  The physician also found fault with the Veteran's death certificate, wherein the certifying physician wrote as an immediate cause of death septicemia due to a urinary tract infection due to hypertension due to a chronic obstructive pulmonary disease exacerbation.  The VA physician wrote that he was a former part-time medical examiner and was assured that this was a common mistake made by the certifying official, Dr. G.  In the VA physician's opinion, Dr. G. was just listing other diagnoses for the Veteran and not intending to imply that hypertension can cause a urinary tract infection leading to septicemia and death.  

The physician prepared an addendum to the February 2013 VA report the same day.  He observed that the Veteran had a normal blood pressure of 141/76 on January 8, 2009, and he died on the [redacted].  The Veteran was never admitted to a hospital for any hypertensive emergencies and his blood pressure was well controlled with oral medication.  The Veteran died a septic death from a urinary tract infection.  The physician opined that hypertension did not cause the Veteran's death.  The Veteran had a diagnosis of essential hypertension.  The Veteran did not have hypertension from his PTSD nor was the hypertension aggravated by the PTSD.  

The Board notes that "essential hypertension" is defined as "hypertension occurring without discoverable organic cause."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY at 909 (31st ed., 2007).

In September 2014, the VA physician, when asked to provide the rationale for why it was determined that hypertension did not cause the Veteran's urinary tract infection, wrote that infections are caused by bacteria or a virus and hypertension is a condition of elevated blood pressure.  They have different etiologies and are not causative of each other in any way.  When asked to provide the rationale for why he found the death certificate was incorrectly filled out, the physician wrote that the physician who prepared the certificate should have stopped after writing "septicemia due to a urinary tract infection."  The original statement of septicemia due to urinary tract infection due to hypertension due to chronic obstructive pulmonary disease exacerbation is incorrect because hypertension and chronic obstructive pulmonary disease are comorbidities the Veteran had.  Co-morbidities are defined as the presence of one or more additional disorders or diseases co-occurring with a primary disease or disorder.  The Veteran's urinary tract infection was not caused by his hypertension and the hypertension was not caused by the Veteran's chronic obstructive pulmonary disease.  It would be a more accurate death certificate if there were a category for other diagnosed diseases for the deceased.  The diagnoses of hypertension and chronic obstructive pulmonary disease would be placed in that category.  The physician wrote that the Veteran's PTSD did not cause his death, was not an immediate cause of death and did not play a material causal role in his death.  The PTSD did not contribute to the Veteran's death, and did not cause or permanently worsen his immediate or contributory cause of the Veteran's death.  PTSD is a mental health issue.  There is no scientific evidence that PTSD caused urinary tract infection or septicemia.  

In December 2014, the VA physician wrote that the Veteran's death certificate was recorded incorrectly.  The physician found the Veteran died of sepsis caused by a urinary tract infection.  Hypertension, chronic obstructive pulmonary disease, and PTSD were not the principal or contributory cause of his death.  The VA physician was asked to address the appellant's theory of causation.  The physician summarized the representative's argument as being that there is a causal link between mental illness and cardiovascular diseases; PTSD is a causal link for cardiovascular disease and sleep deprivation causes hypertension, heart attacks, strokes and obesity.  The physician pointed out that what the representative's statement does not argue is that any of the aforementioned pathologies caused urinary tract infections and sepsis as this was not true.  The Veteran died of sepsis which is a bacterial blood stream infection.  The Veteran's PTSD did not cause his death, was not an immediate cause of his death, and did not play a material casual role in his death, did not contribute to his death and did not cause or permanently worsen an immediate or contributory cause of his death.  PTSD is a mental health issue.  There is no scientific evidence that PTSD causes urinary tract infection or septicemia.  

The evidence in support of the appellant's consists of the treatise evidence from the internet and citations to medical publications.  Significantly, this evidence does not reference the specific facts of this particular case, so it is clearly less probative than the VA physician's unfavorable opinion.  Moreover, the treatise evidence was reviewed by the VA physician and specifically determined to not be relevant with the physician noting the evidence failed to provide any link between PTSD, hypertension and the urinary tract infection which ultimately resulted in sepsis and the death of the Veteran.  

In the current case, the Board finds that significant probative weight should be afforded the VA physician's opinions from 2013 and 2014 which indicate that the Veteran's death from sepsis was not etiologically linked to the Veteran's service-connected PTSD.  The physician had access to and reviewed the Veteran's medical records.  A medical opinion was promulgated stating that the Veteran's service-connected PTSD did not cause his death, did not materially contribute to his death and did not cause or immediately worsen the immediate or contributory death.  The medical opinion is supported by an adequate rationale.  The physician pointed out that there was no medical evidence which links PTSD or hypertension (via the PTSD) to a urinary tract infection.  Furthermore, the physician also noted that the Veteran's hypertension was diagnosed as essential hypertension, meaning of an unknown origin.  Other than the treatise evidence, there is no medical evidence of record which demonstrates that the current Veteran's hypertension was caused by his PTSD.  Furthermore, the physician observed that the Veteran's hypertension was controlled by medication without any evidence that this disability resulted in any emergency treatment.  

Supporting the Board's finding that the cause of the Veteran's death was not linked to a service connected disability are the medical records dated within one month of his death which indicate that he had had repeated urinary tract infections in the past and, more significantly, the urinary tract infection the Veteran had at the time of his death was due to a Foley catheter.  

The medical records dated the month of the Veteran's death from Dr. G. reveal the Veteran was admitted to a private hospital because of a decreased level of consciousness and a urinary tract infection.  The Veteran had recently had a Foley catheter placed and had a history of urinary tract infections.  

Another record generated the same day by an emergency room physician reveals the Veteran's wife reported the Veteran had had a catheter for a few weeks.  The Veteran had a history of recurrent urinary tract infections that had resulted in mental changes in the past.  The emergency room physician directed that the Foley catheter be discontinued.  It was the physician's impression that the Veteran's likely mental changes were related to a urinary tract source with the placement of the catheter which had allowed a conduit for infection.  It was opined that the Veteran needed a catheter break for at least 24 hours, if not 72, while they tried to clear the infection.  The pertinent diagnosis was recurrent urinary tract infection with indwelling Foley catheter.  

The final record from this hospitalization was generated the day the Veteran died by Dr. G.  It shows the Veteran had been admitted due to decreased level of consciousness and a urinary tract infection.  He had a history of recurrent urinary tract infections.  He had multiple hospitalizations over the past year due to various conditions.  He was treated for a urinary tract infection and became hypotensive.  He was found to have elevated troponins but these were not felt to be related to the heart, but more likely related to his chronic obstructive pulmonary disease.  In order to have feeding, he a PEG tube placed.  He continued to be hypotensive and not alert.  His oxygen saturation was down and his blood pressure was down.  The final discharge diagnoses were urinary tract infection, chronic obstructive pulmonary disease, hypertension, gastroesophageal reflux disease, and dementia.  

The medical records generated the month of the Veteran's death link a urinary tract infection to a Foley catheter.  There is no evidence in the claims file which links the Veteran's requirement for the use of a catheter to his PTSD via hypertension, via cardiac disability or based on sleep impairment.  The appellant has not submitted any such evidence and the Board is unaware of any such evidence.  The Board finds the medical evidence of record demonstrates that the Veteran's death was due to sepsis which was due to a urinary tract infection which was caused by the Veteran's use of a Foley catheter.  The Board further finds that there is no evidence of record which indicates, in any way, that the Veteran required a Foley catheter as a result of his service-connected PTSD.  

The Board notes that the final medical record generated by Dr. G. references the presence of dementia but not PTSD.  The other record generated the month of the Veteran's death includes mental disorder diagnoses of early dementia, general anxiety disorder and PTSD.  It is not apparent to the Board why Dr. G. determined on the Death Certificate that PTSD played a role in the Veteran's death but not the other mental disorders, particularly if only dementia was included on the last record produced prior to death and not PTSD.  This discrepancy reduces the probative value of the medical evidence contained in the death certificate.  It reinforces the probative value of the VA physician's opinion that the death certificate is incorrect.  

The Veteran's spouse has argued that the PTSD resulted in an inability of the Veteran to care for himself which allowed the urinary tract infection causing the sepsis and death.  Other than the appellant's single reference to this, there is no evidence of record demonstrating that the Veteran had an inability to care for himself due to PTSD.  The medical records are devoid of evidence that the Veteran had any difficulties with activities of daily living due to his PTSD.  The Board further notes that the Veteran was diagnosed with dementia and general anxiety disorder which can also account for problems with activities of daily living.  The Board finds that the appellant's lay opinion is insufficient to outweigh the medical evidence of record.  

Accordingly, this claim must be denied.  In reaching this decision the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

The appeal is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


